DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
	i.	a salt of an organic or inorganic acid selected from acetic acid, hydrochloric acid, methanesulfonic acid, phosphoric acid, citric acid, lactic acid, succinic acid, tartaric acid, boric acid, benzoic acid, toluenesulfonic acid, benzenesulfonic acid, ascorbic acid, sulfuric acid, maleic acid, formic acid, malonic acid, nicotinic acid or oxalic acid (e.g. claims 4-6).
	ii.	glasdegib, APR246, azacitidine, decitabine, guadecitabine (SGI-110), gemcitabine, zidovudine, venetoclax (ABT-199), sorafenib, midostaurin, quizartinib, crenolanib, gilertinib, daunorubicin, idarubicin, doxorubicin, IDH1 inhibitor, an IDH2 inhibitor, AG-120 (ivosidenib), AG221 (enasidenib), IDH305, FT-2102, anti CD19 antibodies, anti CD20 antibodies, anti CD22 antibodies, anti CD30 antibodies, anti CD37 antibodies, anti CD38 antibodies, anti CD52 antibodies, anti CD79 antibodies, anti CD80 antibodies, immune checkpoint inhibitors, anti CXCR antibodies, anti-growth factor antibodies or growth factor receptor antibodies, anti-metalloproteinase antibodies, anti-selectin antibodies, and antibody-drug conjugates, gemtuzumab-ozogamicin, CSL362, talacotuzumab, IMGN632, Hu5F9, CC-90002, and Argx-110 (e.g. claims 7-20)
	iii.	CART123, CART33, CART34, CART38, CART56 and CART117 (Claim 22).
	iv.	a non- hematological cancer, Hodgkin's lymphoma or non- Hodgkin's lymphoma, a myeloma or a Myelodysplastic Syndrome (MDS), Acute Myeloid Leukemia (AML), Acute Lymphoblastic ILeukemia (ALL), Chronic Myeloid Leukemia (CML), or Chronic Lymphoblastic Leukemia (CLL) (e.g. claims 23-27).
	v. an elderly human, a human having hepatic dysfunction, a human having renal dysfunction, a human having pancreatic dysfunction, a human having bone marrow dysfunction, a human having cerebellar dysfunction, a human having an immunological disorder, a human having refractory or relapsed hematological cancer (e.g. claim 30)
	The species in group i are independent or distinct because the species have different structures, different physiological effects, and different functions. In addition, these species are not obvious variants of each other based on the current record.
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	The species in group ii are independent or distinct because the species have different structures, different physiological effects, and different functions. In addition, these species are not obvious variants of each other based on the current record.
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	The cells of species in group iii are all independent or distinct because each of the recited species is distinct structurally one from the other as well as having different properties.
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	The species of diseases in group iv are unrelated to each other in etiology, afflicted organ system, pathophysiological manifestations, treatment protocol, response to therapy, and patient population. In addition, these species are not obvious variants of each other based on the current record.
	There is a search and/or examination burden for the patentably distinct species as set forth above because the diseases have different etiologies and clinical presentations wherein there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.
	The species of medically compromised humans in group v are unrelated to each other in etiology, afflicted organ system, pathophysiological manifestations, treatment protocol, response to therapy, and patient population. In addition, these species are not obvious variants of each other based on the current record.
	There is a search and/or examination burden for the patentably distinct species as set forth above because the medical conditions have different etiologies and clinical presentations wherein there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/               Examiner, Art Unit 1643   


/HONG SANG/               Primary Examiner, Art Unit 1643